Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments re: certain claims in light of the Prior Art
	Pending claim 51 reads:

    PNG
    media_image1.png
    184
    910
    media_image1.png
    Greyscale

	Yaghi 1996 describes the preparation of Ag▪(4,4’-BPY) ▪NO3 at elevated temperatures rather than at room temperature, as recited in claim 51.

    PNG
    media_image2.png
    151
    484
    media_image2.png
    Greyscale

	Although Yaghi 1998 describes a Cu(BPY)2PF6 crystal made at room temperature:

    PNG
    media_image3.png
    119
    482
    media_image3.png
    Greyscale

the disclosure in Yaghi (1995) regarding the need for hydrothermal conditions to prepare a similarly structured compound Cu▪ (BPY)1.5▪NO3(H2O)1.25 does not support a finding of a “reasonable expectation of success” is preparing the Yaghi(1996) compound, i.e., Ag▪(4,4’-BPY) ▪NO3 at room temperature rather than at the hydrothermal conditions reported by Yaghi (1996).
	Sun (2010) describes preparation of structurally related Ag▪(2,2’-BPY) ▪NO3 at room temperature

    PNG
    media_image4.png
    123
    148
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    263
    515
    media_image5.png
    Greyscale


	Although Prajapati describes preparation of structures made from 4,4’-BYP and silver nitrate at room temperature (see Prajapati at § 2.2), the mixture from which the prepared material was made did not “consist essentially of AgNO3, 4,4’-bipyridine and deionized water” but rather included organic solvents and triphenylphosphine (PPh3). 
Similarly, although Wang describes preparation of structures made from 4,4’-BYP and a silver compound, i.e., Ag(ClO4), over the course of 3 d at room temperature (see Wang at “Experimental”), the mixture from which the prepared material was made did not “consist essentially of AgNO3, 4,4’-bipyridine and deionized water” but rather included organic solvents and Ag(ClO4).
	At best, the prior art disclosures preparing 4,4’-bipyridine spacer-based materials  merely made it “obvious to try” preparing the Yaghi (1996) materials at room temperature rather than under hydrothermal conditions.  
	Accordingly, the prior art neither describes (within the meaning of §102) nor suggests (within the meaning of §103) the invention of claim 51.

	Per claim 56, 

    PNG
    media_image6.png
    117
    947
    media_image6.png
    Greyscale

Although Yaghi (1996) describes crystals comprising equal parts of 4,4’-bipyridine and silver nitrate, the prior art neither describes nor suggests the invention of claim 56 requiring than the material be microcrystalline having block crystals with an average size of 4 – 10 μm. 
Although Prajapati describes preparation of structures made from 4,4’-BYP and silver nitrate (see Prajapati at § 2.2), there is no description of the resulting material “comprising a microcrystalline powdered material comprising block crystals with an average size of 4 – 10 μm,” as required by claim 56.


Double Patenting
US 11155476 claim 1
Pending claim 57 (edited for clarity):
A system comprising: a water treatment vessel comprising a material comprising a plurality of silver ions and a plurality of nitrate ions connected by 4,4’-bipyridine.
A water treatment vessel comprising a metal-organic framework material made by the method comprising:

forming a mixture consisting essentially of AgNO3, 4,4’ bipyridine, and deionized water, incubating the mixture at room temperature for at least 24 hours to form a metal-organic framework material; and 
filtering the mixture.



	A comparison of patented claim 1 of USP 11155476 and pending claim 57 shows that claim 57 is fully encompassed by patented claim 1, i.e., no imaginable embodiment satisfying claim 57 does not also fall within the scope of patented claim 1.
Accordingly, Claims 57 – 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10, respectively, of U.S. Patent No. 11155476.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent encompasses the pending claims.
Patent claim 1 and pending claim 57 do not claim the same invention within the meaning of 35 U.S.C. §101 at least for the reason that the material in the vessel of patent claim 1 is open to unrecited substances without limitation whereas the mixture of pending claim 57 is open to only those substances that affect the basic and novel characteristics of the claimed invention.
Similarly, Claims 57 – 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10597312.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim encompasses the pending claims.
Patent claim 12:

    PNG
    media_image7.png
    39
    377
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    139
    394
    media_image8.png
    Greyscale

	Per claim 56 to a composition, no claim of either of the patents applied in the double patenting rejections set forth above is directed to a composition.  

 Status of Claims 
	Claims 57 – 58 are rejected for obviousness-type double patenting over two prior patents.
	Claims 51 – 56 are allowed. 

Objection to Specification
	Objection is made to the specification at page 1 for failing to have updated the current status of SN 16/784986 (now issued).

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152